Bigelow, J.
The plaintiff was clearly entitled to recover. The report of the auditor makes out a good prima facie case of sale and delivery of the goods, and of the prices which ought reasonably to be paid therefor. Nor does it disclose that the plaintiff has been guilty of any illegality in the sale of the goods. The finding of the auditor goes no further than to state that the beam, scales, weights and measures of the plaintiff were not sealed by a sealer of weights and measures for the. town of Lynnfield during the years when the goods were sold by the plaintiff to the defendant. This fact, of itself, shows no violation of law. The plaintiff was not bound to have his beam, scales, weights and measures sealed by a sealer appointed for the town of Lynnfield, unless he was an inhabitant of such town. St. 1847, c. 242, § 5. It does not appear, either from the report of the auditor or from the evidence, that the plaintiff was an inhabitant of Lynnfield at the time of the sale of the goods to the defendant. Illegality is not to be presumed. If the defendant relied on it as a ground of defence, it was incumbent on him to prove it. Exceptions overruled.